The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed July 7, 2022. In virtue of this communication, claims 1-12, 14-17 and 19-20 are currently patentable. 

Allowable Subject Matter
Claims 1-12, 14-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kawai et al. (US 20040095366 Al) in view of Tsai (US 20170371429 Al) discloses an operating device comprising an electronic control unit 4 (ECU 4) for control of the navigation system (NAVI), an electronic control unit 5 (ECU 5) for control of the air conditioning system (NC), an electronic control unit 6 (ECU 6) for control of the audio system (Audio). An electronic control unit 3 (ECU 3) is used for transmitting and receiving signals through a multi-bus line 7. The ECU 3 can have two-way communication with the ECUs 4 to 6. Furthermore, ECU 3 can receive signals from the operating panel 1 to control the display unit 2 in order to display a screen or a menu screen. In addition, the ECU 3 may include a storage unit or a portable storage unit. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically the amended claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624